DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/24/2020, claim(s) 1, and 4 (and by extension its/their dependents) have been amended, and claim(s) 5, 12, and 18 has/have been canceled. Claim(s) 1-4, 6-11, 13-17, and 19-23 is/are pending in this application.

Response to Arguments
Applicant's arguments filed 03/17/2020 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
The cited portions of Hare, Yan, and Goldstein fail to disclose, teach, or suggest the specific combination of claim 1. For example, the cited portions of Hare, Yan, and Goldstein do not disclose, teach, or suggest "a set of instructions executable by the processor to: ... identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, ... wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors," as in claim 1. 
Hare describes a hierarchical fault detection and isolation system. See Hare, Abstract. The system utilizes a system level isolation and detection algorithm to isolate faulty sub-systems Page 8 of 17U.S. App. No.: 14/960,823 Atty. Dkt. No.: 15-1583-US-NPof a networked system. See Hare, Abstract. The system selects the best sensors to capture the effects of each failure mode by generating a dependency matrix. See Hare, paragraph [0033]. If a sensor detects a failure mode, a 1 is placed in the corresponding dependency matrix entry. See Hare, paragraph [0033]. Based on the dependency matrix, sensors that best isolate failures are selected. See Hare, paragraph [0033]. When a fault is Therefore, the cited portions of Hare fail to disclose, teach, or suggest "a set of instructions executable by the processor to: ... identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, ... wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors," as in claim 1. 
Yan describes a system for identifying a precursor to failure of a particular type of component in a physical system. See Yan, Abstract. Yan generates a predictive model based on historical data and sensor measurements. See Yan, Abstract. The predictive model identifies one or more sensor measurements as precursors to failure of a component. See Yan, Abstract. The Office Action cites to paragraph [0027] of Yan, which states that "Bayesian analysis facilitates distinguishing which sensor measurements are most associated with the failure outcome being evaluated, and distinguishing which sensors are therefore most determinative to such an outcome". See Office Action, page 5, and Yan, paragraph [0027]. Applicant respectfully submits that using Bayesian analysis to evaluate a set of sensor measurements does not teach or suggest communicatively coupling some sensors to a vehicle system and not communicatively coupling other sensors to the vehicle system. Indeed, as the rest of paragraph [0027] of Yan makes clear, Bayesian analysis weights a set of data based on prior probabilities, which implies that all of the sensors are communicatively coupled to a data collection system. Page 9 of 17
The cited portions of Yan are silent regarding using this probability to identify subcomponent sensors to communicatively couple to a vehicle system, where a second subset of subcomponent sensors are not communicatively couple to the vehicle system. In addition, Yan determines that a subcomponent is likely to fail based on precursors from sensor data (i.e., conditions) indicative of failure. The cited portions of Yan do not disclose identifying a set of sensors of a subcomponent to communicatively couple to a system based on a probability of a constraint violation and a set of component failures for the subcomponent. Therefore, the cited portions of Yan fail to disclose, teach, or suggest "a set of instructions executable by the processor to: ... identify a subset of subcomponent sensors to communicatively couple to a 
In rejecting claim 1, the Office asserts that it would be an obvious modification to Hare in view of Yan to have unselected sensors not communicatively coupled to a vehicle system. See Office Action, page 7. Applicant respectfully disagrees. While the Office asserts that there are only two possibilities for the second subset of sensors, the Office has failed to provide art showing that having the second subset of sensors communicatively disconnected from a vehicle system. Rather, Hare describes the system receiving data from all sensors to generate the dependency matrix and is silent regarding unselected sensors after generating the dependency matrix. Yan likewise is silent regarding unselected sensors no longer being communicatively coupled. The Office appears to be engaging in impermissible hindsight as the Office is relying on facts that were not from the prior art, but rather from Applicant's Specification and claims. The Office's assertion that the combination would be "obvious to try" (See Office Action, pages 7 and 8) likewise fails for impermissible hindsight. In order for an obvious to try rejection to be proper, the Office must articulate "a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem." See MPEP 2143(I)(E). Applicant respectfully submits that the Office has failed to provide evidence of the finite number of solutions and has failed to identify a recognized need or problem. Rather, the Office appears to be using impermissible hindsight to state that the claim was a predictable Atty. Dkt. No.: 15-1583-US-NPsolution without identification of a recognized need or problem. The problem addressed by Hare and Yan appears to be which sensors of a plurality of sensors to emphasize of a plurality of sensors that are providing data to a system, not which subcomponent sensors to connect to the system to provide data regarding a probability of a failure of a subcomponent of the system. 
Further, the Office appears to be reading out (i.e., ignoring) elements of the claims. For example, the Office states that "regardless of whether or not these sensors are connected, the resulting invention would be equivalent to Hare in view of Yan." See Office Action, page 7 (emphasis added). "All words in a claim must be considered in judging the patentability of that claim against the prior art." See MPEP 2143.03 quoting In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Thus, the Office cannot read into the claims elements present in the prior art (e.g., that the sensors are communicatively connected to the system) and cannot ignore elements of the claims (e.g., that a subset of the sensors are not communicatively coupled to the system). In other words, the Office must "regard" that the sensors are always communicatively connected to the system in the cited art but not in the claims of the present application. 
Atty. Dkt. No.: 15-1583-US-NPsubcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors," as in claim 1. 
Therefore, the cited portions of Hare, Yan, and Goldstein, individually or in combination, fail to disclose, teach, or suggest at least one element of claim 1. Hence, claim 1 is allowable. Claims 4, 6, 7, and 21 are allowable at least by virtue depending from an allowable claim. 
Further, the dependent claims include additional elements not disclosed by the references. For example, the cited portions of Hare, Yan, and Goldstein fail to disclose, teach, or suggest the specific combination of claim 6. For example, the cited portions of Hare, Yan, and Goldstein do not disclose, teach, or suggest "wherein the subset of subcomponent sensors is communicatively coupled via direct connection to the vehicle system bypassing a corresponding subcomponent," as in claim 6. 

As an initial point, applicant’s arguments appear to be a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant respectfully submits that the cited portions of Hare are silent regarding identifying a subset of sensors to communicatively couple to the system based on a probability of a constraint violation and based on a set of component failures for the subcomponent, where a second subset of sensors of the subcomponent are not communicatively coupled to the system based on the dependency matrix. In addition, Hare is acting on a detected fault, not on the basis of a probability of a constraint being violated and a set of component failures. Therefore, the cited portions of Hare fail to disclose, teach, or suggest "a set of instructions executable by the processor to: ... identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, ... wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors," as in claim 1. 

However there are several features here which were clearly taught by Yan and Goldstein. Yan has direct teaching of using “a probability of a constraint being violated” in teaching of choosing a subset of sensors whereas Goldstein has clear teaching of “wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system.” Therefore it is unclear which features applicant feels is mission from Hare which Hare was relied upon for teaching.
With respect to Yan applicant argued:
Page 12 of 17Applicant respectfully submits that using Bayesian analysis to evaluate a set of sensor measurements does not teach or suggest communicatively coupling some sensors to a vehicle system and not communicatively coupling other sensors to the vehicle system. Indeed, as the rest of paragraph [0027] of Yan makes clear, Bayesian analysis weights a set of data based on prior probabilities, which implies that all of the sensors are communicatively coupled to a data collection system. 

	The examiner respectfully disagrees. Yan ¶[34] (previously cited) states that:

[0034] In operation, computing device 130 generates a predictive model 170. Computing device 130 generates predictive model 170 using sensor measurements 120 and uses sensors 110 as inputs. In alternative computer-implemented systems 100, computing device 130 generates predictive model 170 using sensor measurements 120 such that a subset of sensors 110 in sensor measurements 120 is used as inputs. In other computer-implemented systems 100, computing device 130 generates predictive model 170 using sensor measurements 120 which includes at least some expert user input received from expert user 155 at computing system 130. 

As such it is clear that Yan is generating subsets of sensors however whether or not it was obvious that the subset not selected (which inherently must exist) would not be connected to the system was less clear (as oppose to they are connected but just not being used). The point was moot however since not connecting a subset of sensors was taught by Goldstein.
With respect to Goldstein applicant argued:
The cited portions of Goldstein do not disclose or suggest that a sensor of a subcomponent is communicatively coupled to the controller based on a probability of a constraint violation for the subcomponent and a set of component failures of the subcomponent and that a subset of sensors for the subcomponent is not communicatively coupled to the controller. Thus, the cited portions of Goldstein fail to disclose, teach, or suggest "a set of instructions executable by the processor to: ... identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, ... wherein a second subset of the Atty. Dkt. No.: 15-1583-US-NPsubcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors," as in claim 1. 

Goldstein was relied upon for its teaching that, given a subset of sensors to use, it would be obvious to not connect the unselected subset. Again the specifics of how the sensors were selected (such as identify a subset of subcomponent sensors to communicatively couple to a 
With respect to claims 6 and 7 applicant argued:
In rejecting claim 6, the Office relies on paragraph [0063] of Goldstein. Specifically, the Office appears to be reading the term raw data as being a direct connection. Applicant respectfully disagrees. Raw sensor data merely refers to whether the sensor data has been processed. Raw sensor data may be transmitted directly or via an intermediary. In the case of Goldstein, each device 120 is in a communication link with each other. See Goldstein, paragraph [0020]. The cited portions of Goldstein are silent regarding the sensor modules 202 having direct connections with other devices. Thus, the cited portions of Goldstein describe the sensor modules sending the data to a shared communication link (e.g., not bypassing a corresponding subcomponent). Thus, claim 6 is allowable for this additional reason. 

The examiner respectfully disagrees. Sending raw sensor data implies a direct connection and at the very least is equivalent to a direct connection in function. It is further noted that assuming arguendo that it was being sent by an intermediary, removing said intermediary would be obvious since the functions would be identical and MPEP 2144.04.VI recognizes that rearranging parts to yield a predictable result (in this case removing an intermediary that isn’t doing anything but acting as a go between) is obvious.
Further, the cited portions of Hare, Yan, and Goldstein fail to disclose, teach, or suggest the specific combination of claim 7. For example, the cited portions of Hare, Yan, and Goldstein do not disclose, teach, or suggest "wherein the subset of subcomponent sensors is communicatively coupled by transmitting status messages to a corresponding subcomponent system, wherein the corresponding subcomponent system provides the status messages to the vehicle system, and wherein the corresponding subcomponent system is not configured to forward status messages from the second subset of the subcomponent sensors," as in claim 7. 


The examiner respectfully disagrees. Applicant’s claims do not provide any clear limitation on what is considered a status message an only states that the status message is sent by the subcomponent sensors. This clearly reads on the teachings of all the references which are receiving data from their respective sensors to make their analysis. 

All additional arguments have been considered but do not add anything new and are unpersuasive for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6-8, 11, 13-14, 17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hare (US 2016/0306725) in view of Yan (US 2014/0188777) and Goldstein (US 2014/0018097). 
With respect to claim 1, Hare teaches a system for establishing hierarchal subcomponent sensor communication for a vehicle, the system comprising:
 a processor (408) (Hare Fig. 6 element 601a–c ¶[42-47]);
 a database in a storage device (406), the database including information associated with a plurality of subcomponents for the vehicle that each include at least one sensor that outputs information related to the subcomponent (Hare Table 1 ¶[32]); and
 a memory (402) storing (Hare Fig. 6 element 603 ¶[42-47]):
a fault detection and isolation (FDI) model configured to, when executed by the processor, determine a set of component failures for each subcomponent that can be detected with one or more sensors corresponding to the subcomponent (Hare Fig. 3 Table 1  ¶[1-3, 30-33]); and
 a set of instructions executable by the processor to execute the FDI model (Hare Fig. 3 Table 1  ¶[1-3, 30-33]); and
identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the set of component failures, wherein the subset of subcomponent sensors is configured to generate an output responsive to the subset of subcomponent sensors being communicatively coupled to the vehicle system (Hare ¶[4, 33]).

based on a probability of failure of each subcomponent.” That is Hare does not use the term probability although, in a broad sense, Hare does use probabilities since the association between a fault and a sensor can be viewed in a broad sense as a probability (ie, the probability that a sensor should be in the subset of the best sensors to capture the effects of the failure mode). Regardless Yan teaches the limitation in question.
Yan teaches 
Yan teaches a system for establishing hierarchal subcomponent sensor communication for a vehicle, the system comprising:
 a processor (Yan Fig. 1 element 135 ¶[4, 17, 30]);
 a database (Yan Fig. 1 element 150 ¶[30]) in a storage device, the database including information associated with a plurality of subcomponents for the vehicle that each include at least one sensor that outputs information related to the subcomponent (Yan Fig. 1 element 150 ¶[30]); and
a memory (Yan Fig. 1 element 140 ¶[30]) storing:
a safety model comprising a behavioral model corresponding to the plurality of subcomponents and a plurality of constraints associated with performance measures of the vehicle, wherein the safety model is configured to, when executed by the processor, determine a probability of a particular constraint of the plurality of constraints being violated based on a probability of failure of each subcomponent (Yan Fig. 1 element 170 ¶[34]);

 identify a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, wherein the subset of subcomponent sensors is configured to generate an output responsive to the subset of subcomponent sensors being communicatively coupled to the vehicle system, (Yan ¶[27, 34, 46] see ¶[27] wherein the sensors most determinative of an outcome are selected).
It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)) if the following can be demonstrated:
(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Hare teaches a base invention of a system for establishing hierarchal subcomponent sensor communication for a vehicle. (2) Yan teaches a technique of using a safety model including a behavioral model corresponding to the plurality of subcomponents and a plurality of constraints associated with performance measures of the vehicle and used 

With respect to the limitation of:
wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of subcomponent sensors.

It is not immediately clear if this is obvious in view of Hare and Yan alone. Specifically, Hare and Yan both inherently teach a second subset of the subcomponent sensors. Since Hare nor Yan both teach selecting a specific subset of sensors to capture to best capture effects of each failure mode (see citing above) the sensors not selected are inherently in a second subset. Although Hare nor Yan do not explicitly teach that the second subset are not communicatively coupled to the vehicle system this would appear to be an obvious modification to Hare in view of Yan. 

However, assuming arguendo and it is not obvious in view of Hare and Yan alone, applicant has been provided with Goldstein (US 2014/0018097)
Goldstein teaches a system for processing information from a plurality of devices including identifying a subset of subcomponent sensors to communicatively couple to a vehicle system, wherein the subset of subcomponent sensors is configured to generate an output responsive to the subset of subcomponent sensors being communicatively coupled to the vehicle system (Goldstein Fig. 3 element 302, 304, 308 and 310 ¶[62-68]), 

Therefore, Hare as modified above teaches a base invention of identifying two subsets of sensors and selecting one from which it is desirable to capture the data from. Goldstein teaches a technique of not connecting a subset of sensors which data is not desired from applicable to the base invention. One of ordinary skill in the art would have recognized that the known technique taught by Goldstein could be applied to the base invention of Hare since it would have resulted in the predictable result of not connecting a subset of sensors which data is not desired and would have improved the system since it would save energy and processing power. As such it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hare to apply the technique from the teachings of  Goldstein because the technique taught by  Goldstein was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Hare that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


With respect to claim 4, Hare as modified in claim 1 teaches a system wherein a first subcomponent sensor of the subset of subcomponent sensors and a second subcomponent sensor of the second subset of subcomponent sensors are communicatively coupled to a second processor of a first subcomponent, and wherein the first subcomponent sensor and the 

With respect to claim 6, Hare teaches a system wherein the subset of subcomponent sensors is communicatively coupled via direct connection to the vehicle system bypassing a corresponding subcomponent (Goldstein Fig. 3 element 304 ¶[63] raw sensor data).

With respect to claim 7, Hare teaches a system wherein the subset of subcomponent sensors is communicatively coupled by transmitting status messages to a corresponding subcomponent system, wherein the corresponding subcomponent system provides the status messages to the vehicle system, and wherein the corresponding subcomponent system is not configured to forward status messages from the second subset of the subcomponent sensors (Goldstein Fig. 3 element 302, 304, 308 ¶[63]) It is noted that the “status” as described by applicant in their specification is “information about the status of the output of each sensor” and would be equivalent to the processed sensor data.


 determining, using a safety model comprising a behavioral model corresponding to a plurality of subcomponents and a plurality of constraints associated with performance measures of the vehicle, a probability of a particular constraint of the plurality of constraints being violated based on a probability of failure of each subcomponent (Yan Fig. 1 element 170 ¶[34]);
 determining, using a fault detection and isolation (FDI) model, a set of component failures for each subcomponent that can be detected with one or more sensors corresponding to the subcomponent (Hare Fig. 3 Table 1  ¶[1-3, 30-33]); and
 identifying a subset of subcomponent sensors to communicatively couple to a vehicle system based on the probability of the particular constraint being violated and based on the set of component failures, wherein the subset of subcomponent sensors is configured to generate an output of the subset of subcomponent sensors responsive to the subset of subcomponent sensors being communicatively coupled to the vehicle system, wherein a second subset of the subcomponent sensors are not communicatively coupled to the vehicle system, the second subset of the subcomponent sensors distinct from the subset of the subcomponent sensors (Hare ¶[4, 33], Yan ¶[27, 34, 46], Goldstein Fig. 3 element 302, 304, 308 and 310 ¶[62-68]) .

With respect to claim 11, Hare teaches a method wherein the safety model comprises a set of failure definitions for each subcomponent (Hare Fig. 1, 3 Table 1 ¶[1-3, 26-33], Yan ¶[4, 8, 19, 27, 34, 46]).

With respect to claim 13, Hare teaches a method wherein the probability of the particular constraint being violated corresponds to an estimate that the particular constraint will be violated during a future operation of the vehicle (Hare Fig. 4 element 410 ¶[33], Yan ¶[4, 8, 19, 27, 34, 46]).

With respect to claim 14, Hare teaches a system for establishing hierarchal subcomponent sensor communication for an aircraft. comprising:
 a processor (408) (Hare Fig. 6 element 601a–c ¶[42-47], Yan Fig. 1 element 135 ¶[4, 17, 30]):
 a database in a storage device (406), the database including information associated with a plurality of aircraft subcomponents that each include at least one sensor that outputs information related to the aircraft subcomponent (Hare Table 1 ¶[32], Yan Fig. 1 element 150 ¶[30]); and
 a memory (402) having stored therein (Hare Fig. 6 element 603 ¶[42-47], Yan Fig. 1 element 140 ¶[30]):
 a safety model comprising a behavioral model corresponding to the plurality of aircraft subcomponents and a plurality of constraints associated with performance measures of the aircraft, wherein the safety model is configured to, when executed by the processor, determine a probability of a particular constraint being violated based on a probability of failure of each aircraft subcomponent (Yan Fig. 1 element 170 ¶[34]);

 a set of instructions executable by the processor to:
 execute the safety model (Yan Fig. 1 element 170 ¶[34]);
 execute the FDI model (Hare Fig. 3 Table 1  ¶[1-3, 30-33]):
 and identify a subset of aircraft subcomponent sensors to communicatively couple to an aircraft system based on the probability of the particular constraint being violated and based on the set of component failures, wherein the subset of aircraft subcomponent sensors is configured to generate an output responsive to the subset of aircraft subcomponent sensors being communicatively coupled to the aircraft system, wherein a second subset of the subcomponent sensors are not communicatively coupled to the aircraft system, the second subset of the subcomponent sensors distinct from the subset of the subcomponent sensors (Hare ¶[4, 33], Yan ¶[27, 34, 46], Goldstein Fig. 3 element 302, 304, 308 and 310 ¶[62-68]).

With respect to claim 17, Hare teaches a system wherein the safety model comprises a set of failure definitions for each aircraft subcomponent (Hare Fig. 1, 3 Table 1 ¶[1-3, 26-33], Yan ¶[4, 8, 19, 27, 34, 46]).



With respect to claim 20, Hare teaches a system wherein the subset of aircraft subcomponent sensors are communicatively coupled to the aircraft system via a connection to an aircraft communication system, wherein a first subcomponent sensor of the one or more sensors that is not included in the subset of aircraft subcomponent sensors, and wherein the first subcomponent sensor is not coupled to the aircraft communication system responsive to the first subcomponent sensor not being included in the subset of aircraft subcomponent sensors (Hare Fig. 4 element 410 ¶[33], Yan ¶[4, 8, 19, 27, 34, 46]).

With respect to claim 21, Hare teaches a system wherein the safety model is configured to determine the probability of a particular constraint of the plurality of constraints being violated independent of output values of the subset of subcomponent sensors at the time the probability is determined (Yan ¶[4, 8, 19, 27, 34, 46] note: this corresponds to the models which inherently must be created ahead of time based on historical data).

With respect to claim 22, Hare teaches a method further comprising identifying a plurality of subsets of subcomponent sensors prior to determining the probability of the particular constraint being violated, wherein the subset of subcomponent sensors is identified from among the plurality of subsets of subcomponent sensors after the probability of the 

With respect to claim 23, Hare teaches a method further comprising performing a comparison of costs of connecting corresponding subcomponent sensors for each subset of subcomponent sensors of the plurality of subsets of subcomponent sensors, wherein the subset of subcomponent sensors is identified from the plurality of subsets of subcomponent sensors based on the comparison and a latency threshold (Yan ¶[27] wherein the sensor which is best suited for monitoring the subcomponent is selected, it is inherent that latency threshold which is well known in the art of communications would be considered for this).

Claims 2-3 , 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hare (US 2016/0306725) in view of Yan (US 2014/0188777) and Goldstein (US 20140018097) and further in view of Biuvband (2013/0205170).

With respect to claim 2, Hare as modified in claim 1 does not specifically discuss minimal cut sets for each subcomponent. However the concept and use of minimal cut sets is very old and well known when dealing with fault tree analysis. As evidence of this applicant has been provided with Biuvband (2013/0205170). Biuvband teaches a system which deals with fault tree analysis and as part of that they teach that use of minimal cut sets old and well known (Biuvband ¶[17]).  

(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Hare teaches a base invention of a system using a model to determine a selection of sensors (2) Biuvband teaches a technique of minimal cut sets applicable to the base invention. (3) One of ordinary skill in the art would have recognized that applying the known technique from Biuvband to the base invention of Hare since it would have resulted in the predictable result of using minimal cut sets to optimize the model. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Hare to apply the technique from the teachings of  Biuvband because the technique taught by  Biuvband was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Hare that was ready for improvement and the results would have been predictable to one of ordinary skill in the art




With respect to claim 9, Hare as modified in claim 2 teaches a method, wherein the safety model is generated, in part, by creating a minimal cut set for each subcomponent, wherein each minimal cut set corresponds to faults for a corresponding subcomponent that result in a constraint of the plurality of constraints being violated (Biuvband ¶[17]).

With respect to claim 10, Hare as modified in claim 2 teaches a method wherein the safety model is generated, in part, by calculating a corresponding fault probability for each fault corresponding to a first minimal cut set corresponding to a first subcomponent of the vehicle (Hare Fig. 1, 3 Table 1 ¶[1-3, 26-33], Yan ¶[4, 8, 19, 27, 34, 46], Biuvband ¶[17]).

With respect to claim 15, Hare as modified in claim 2 teaches a system, wherein the safety model is generated, at least in part, by creating a minimal cut set for each aircraft subcomponent, wherein each minimal cut set corresponds to faults for a corresponding aircraft subcomponent that result in a constraint of the plurality of constraints being violated (Biuvband ¶[17]).

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:
//www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http:
//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. S. F./
Examiner, Art Unit 3665 
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665